                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JORDAN J. MARTINEZ,

                   Plaintiff,
                                                   Case No. 19-cv-1161-pp
      v.

JOHN DOES, et al.,

                   Defendants.


ORDER DISMISSING CASE FOR FAILURE TO IDENTIFY DOE DEFENDANTS
                  AS REQUIRED BY THE COURT


      Plaintiff Jordan J. Martinez, who is representing himself, filed a civil

rights complaint under against the West Bend Police Department, claiming

violation of his civil rights under 42 U.S.C. § 1983. Dkt. No. 1. On the last page

of the complaint, where the form asked the plaintiff to list his contact

information, the plaintiff put “homeless” as his mailing address. Id. at 5. He

provided a telephone number in the (262) area code and an email address. Id.

      On January 13, 2020, the court screened the complaint and dismissed

the police department, but allowed the plaintiff to proceed on a claim against

the individual officers whom the plaintiff had described in the complaint but

had not identified by name. Dkt. No. 4. The court added “John Doe”

placeholders to the docket for the individual officers and named West Bend

Police Chief Kenneth Meuler as a defendant for the limited purpose of helping

the plaintiff identify the John Doe defendants. Dkt. No. 4 at 6. The court


                                        1

           Case 2:19-cv-01161-PP Filed 01/28/21 Page 1 of 3 Document 9
informed the plaintiff that he must serve discovery on Chief Meuler to learn the

real names of the Doe defendants. Id. at 4-5. The court also advised the

plaintiff that if he did not identify the Doe defendants within sixty days of Chief

Meuler’s attorney appearing in the case, the court could dismiss the case based

on the plaintiff’s failure to diligently pursue it. Id. at 5-6. The court sent this

order to the email address the plaintiff had provided.

      Attorney Andrew A. Jones appeared on behalf of Chief Meuler on March

18, 2020. Dkt. No. 6. Because Jones did not file a certificate of service, the

court could not determine whether the plaintiff had received notice of the

appearance, so in an October 28, 2020 order, the court gave the plaintiff an

additional sixty days—until December 28, 2020—to identify the John Doe

Officers. Dkt. No. 8. The court again advised the plaintiff that if he did not

identify the Doe defendants by that deadline, the court would assume he no

longer wanted to pursue the case and would dismiss the case without prejudice

and without further notice. Id. at 2. The court emailed this order to the plaintiff

at the email address he had provided.

      The December 28, 2020 deadline has passed, and the plaintiff has not

filed a motion identifying the Doe defendants or explained why he is unable to

do so. The Eastern District of Wisconsin’s Civil Local Rule 41(c) states,

“Whenever it appears to the Court that the plaintiff is not diligently prosecuting

the action . . . the Court may enter an order of dismissal with or without

prejudice. . . .” Because the plaintiff has not filed a motion identifying the Doe

defendants—or communicated with the court in any way since filing the

                                          2

          Case 2:19-cv-01161-PP Filed 01/28/21 Page 2 of 3 Document 9
complaint seventeen months ago—the court assumes he no longer wants to

pursue the case. The court will dismiss the case without prejudice.

      The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for lack of prosecution. The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 28th day of January, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        3

         Case 2:19-cv-01161-PP Filed 01/28/21 Page 3 of 3 Document 9
